Higher One Holdings, Inc. Reports First Quarter 2012 Financial Results · Revenue was $57.8 million, up 12% year-over-year · OneAccounts totaled 2.1 million at the end of the first quarter, up 20% year-over-year · 161,000 increase in OneDisburse Signed School Enrollment (SSE) from new sales in the quarter; 431,000 SSE currently in implementation New Haven, CT, May 1, 2012 – Higher One Holdings, Inc. (NYSE: ONE) (“Higher One”) today announced financial results for the first quarter of 2012.The company reported revenue of $57.8 million, up 12% from $51.4 million in the first quarter of 2011. The year-over-year revenue growth was primarily attributable to an increase in the number of OneAccounts and an increase in the number of higher education institutions that have contracted for its services. “The metrics we track to judge the health of the business are strong, and our backlog of schools yet to launch suggests that we will deliver solid financial results in the latter half of the year,” said Mark Volchek, Chairman and Chief Financial Officer. “There are currently 431,000 SSE in implementation, not including the SSE anticipated to sign in the second quarter, most of which will go through their first financial aid disbursement cycle in the upcoming fall semester.Once this occurs, we expect to see a significant increase in the number of OneAccounts generated from schools launched over the past year.” Higher One also reported GAAP net income of $13.4 million, and non-GAAP adjusted net income, which excludes certain non-recurring or non-cash items, of $14.9 million. GAAP diluted EPS was $0.23 in the quarter, up from $0.19 in the first quarter of 2011.Non-GAAP adjusted diluted EPS was $0.25, up from $0.24 for the same period a year ago. In the first quarter of 2012, non-GAAP adjusted EBITDA was $25.2 million. The number of OneAccounts at the end of the first quarter of 2012 totaled 2.1 million, up 20% from 1.8 million at the end of the first quarter of 2011. Total enrollment at higher education clients that have purchased the OneDisburse service increased to 4.3 million, an increase of approximately 917,000 from 3.4 million at the end of the first quarter of 2011. Total enrollment at higher education clients that have purchased the CASHNet suite of payment products increased to 2.8 million. Operating cash flow in the quarter was $32.2 million. Cash, cash equivalents, and liquid investments totaled $55.6 million as of March 31, 2012. Higher One continued to repurchase shares during the quarter, utilizing $16.9 million to repurchase approximately 1.1 million shares at an average price of $15.21 per share in the quarter. Higher One updated its full-year 2012 revenue and GAAP diluted EPS guidance to $200.0 – $215.0 million and $0.70 – $0.80, respectively.The company updated full-year 2012 non-GAAP adjusted diluted EPS guidance to $0.80 – $0.90. Quarterly Conference Call Information Higher One will host a conference call at 5 p.m. ET today to discuss first quarter results. A live webcast of the conference call, together with a slide presentation that includes supplemental financial information and reconciliations of certain non-GAAP measures to their nearest comparable GAAP measures can be accessed through Higher One’s investor relations website at http://www.ir.higherone.com/. In addition, an archive of the webcast will be available for 90 days through the same link. About Higher One Holdings Higher One Holdings, Inc. (NYSE: ONE) is a leading company focused on helping college business offices manage operations and providing enhanced service to students. Through a full array of services from refunds, payments, electronic billing, payment plans and more, Higher One works closely with colleges and universities to ensure students receive Financial Aid refunds quickly, can pay tuition and bills online, make on-campus and community purchases and learn the basics of financial management. Higher One provides its services to approximately 6.2 million students at distinguished public and private higher education institutions nationwide. More information about Higher One can be found at www.ir.higherone.com. 1 Forward-Looking Statements This press release includes forward-looking statements, as defined by the Securities and Exchange Commission (“SEC”).Management’s projections and expectations are subject to a number of risks and uncertainties that could cause actual performance to differ materially from that predicted or implied.These statements speak only as of the date they are made, and the company does not intend to update or otherwise revise the forward-looking information to reflect actual results of operations, changes in financial condition, changes in estimates, expectations or assumptions, changes in general economic or industry conditions or other circumstances arising and/or existing since the preparation of this press release or to reflect the occurrence of any unanticipated events.The forward-looking statements in this release do not include the potential impact of any acquisitions or divestitures that may be announced and/or completed after the date hereof.Information about the factors that could affect future performance can be found in our recent SEC filings. Use of Non-GAAP Financial Measures This release includes certain metrics presented on a non-GAAP basis, including non-GAAP adjusted EBITDA, non-GAAP adjusted net income, and non-GAAP adjusted EPS.We believe that these non-GAAP measures, which exclude amortization of intangibles, stock-based compensation, and certain non-recurring or non-cash impacts to our results, all net of taxes, provide useful information regarding normalized trends relating to the company’s financial condition and results of operations.Reconciliations of these non-GAAP measures to their closest comparable GAAP measure are included in this press release. Contacts Investor Relations: Ken Goff, 203-776-7776 x4462, kgoff@higherone.com Media Relations: Shoba Lemoine, 203-776-7776 x4503, slemoine@higherone.com 2 Higher One Holdings, Inc. Unaudited Condensed Consolidated Statements of Operations (in thousands of dollars, except share and per share amounts) Three Months Ended March 31, Revenue: Account revenue $ $ Payment transaction revenue Higher education institution revenue Other revenue Revenue Cost of revenue Gross margin Operating expenses: General and administrative Product development Sales and marketing Total operating expenses Income from operations Interest income 25 32 Interest expense ) ) Other income – 77 Net income before income taxes Income tax expense Net income $ $ Net income available to common stockholders: Basic $ $ Participating Securities – – Diluted $ $ Weighted average shares outstanding: Basic Diluted Net income available to common stockholders per common share: Basic $ $ Diluted $ $ 3 Higher One Holdings, Inc. Unaudited Condensed Consolidated Balance Sheets (in thousands of dollars, except share and per share amounts) December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ Investments in marketable securities and certificates of deposit Accounts receivable Income receivable Deferred tax assets 33 30 Income tax receivable Prepaid expenses and other current assets Total current assets Deferred costs Fixed assets, net Intangible assets, net Goodwill Loan receivable related to New Markets Tax Credit financing Other assets Restricted cash Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Deferred revenue Loan payable and deferred contribution related to New Markets Tax Credit financing Deferred tax liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 57,675,806 shares issued and 56,615,683 shares outstanding at December 31, 2011; 57,048,065 shares issued and 54,876,814 shares outstanding at March 31, 2012 58 57 Additional paid-in capital Treasury stock, 1,060,123 and 2,171,251 shares at December 31, 2011 and March 31, 2012, respectively ) ) Accumulated deficit, net of 2008 stock tender transaction of $93,933 ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ 4 Higher One Holdings, Inc. Unaudited Condensed Consolidated Statements of Cash Flows (in thousands of dollars) Three months ended March 31 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of deferred finance costs 18 34 Stock-based customer acquisition expense - Stock-based compensation Deferred income taxes ) ) Other income - ) Loss on disposal of fixed assets 9 20 Changes in operating assets and liabilities: Accounts receivable ) ) Income receivable ) Deferred costs ) ) Prepaid expenses and other current assets Other assets ) Accounts payable ) Accrued expenses Deferred revenue Net cash provided by operating activities Cash flows from investing activities Purchases of available for sale investment securities ) ) Proceeds from sales and maturities of available for sale investment securities Purchases of fixed assets, net of changes in construction payables of $1,060 and ($8,233), respectively ) ) Additions to internal use software - ) Proceeds from development related subsidies - Payment to escrow agent ) - Net cash used in investing activities ) ) Cash flows from financing activities Tax benefit related to stock options Proceeds from exercise of stock options Repurchases of common stock - ) Net cash (used in) provided by financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 Higher One Holdings, Inc. Unaudited Supplemental Operating Data (in thousands) Three Months Ended March 31, June 30, Sept 30, Dec 31, March 31, OneDisburse SSE (1) y/y growth 27% 31% 23% 27% 27% CASHNet suite SSE (2) y/y growth 14% 10% 5% 6% 11% Ending OneAccounts (3) y/y growth 46% 39% 31% 23% 20% OneDisburse SSE is defined as the number of students enrolled at institutions that have signed contracts to use the OneDisburse service by the end of a given period as of the date the contract is signed (using the most up-to-date IPEDS data at that point in time) CASHNet suite SSE is defined as the number of students enrolled at institutions that have signed contracts to use one or more CASHNet modules by the end of a given period as of the date the contract is signed (using the most up-to-date IPEDS data at that point in time) Ending OneAccounts is defined as the number of open accounts with a non-zero balance at the end of a given period 6 Higher One Holdings, Inc. Unaudited Reconciliation of GAAP Net Income to Non-GAAP Adjusted EBITDA (in thousands) Three Months Ended March 31, Net income $ $ Interest income ) Interest expense 74 Income tax expense Depreciation and amortization EBITDA Stock-based and other customer acquisition expense - Stock-based compensation expense Adjusted EBITDA $ $ Revenues $ $ Net Income Margin 21.5% 23.2% Adjusted EBITDA Margin 46.7% 43.5% Unaudited Reconciliation of GAAP Net Income and Diluted EPS to Non-GAAP Adjusted Net Income and Adjusted Diluted EPS (in thousands, except per share amounts) Three Months Ended March 31, Net income $ $ Stock-based and other customer acquisition expense - Stock-based compensation expense - ISO Stock-based compensation expense - NQO Amortization of intangibles Amortization of deferred finance costs 18 34 Total pre-tax adjustments Tax rate % % Tax adjustment Adjusted net income $ $ Diluted average weighted shares outstanding Diluted EPS $ $ Adjusted Diluted EPS $ $ Revenues $ $ Net Income Margin 21.5% 23.2% Adjusted Net Income Margin 28.0% 25.9% 7 Higher One Holdings, Inc. Business Outlook Twelve Months Ending December 31, 2012 GAAP Non-GAAP (b) Revenues (in millions) - - Diluted EPS - - (b) Estimated Non-GAAP amounts above for the twelve months ending December 31, 2012 reflect the estimated annual adjustments, that exclude (i) the amortization of intangibles and finance costs of approximately $3.0 million, and (ii) stock-based compensation expense of approximately $4.5 million. 8
